Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 1 of 33 Page ID #:902



    1 SHEPPARD MULLIN RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
        JAMES M. BURGESS, Cal. Bar No. 151018
    3   BRIDGET J. RUSSELL, Cal. Bar No. 288107
        1901 Avenue of the Stars, Suite 1600
    4   Los Angeles, California 90067
        Telephone: 310.228.3700
    5   Facsimile: 310.228.3701
        E-Mail:      jburgess@sheppardmullin.com
    6                brussell@sheppardmullin.com
    7 Attorneys for Defendants
        BANIR GANATRA, ALLAN JABCZYNSKI
    8 and AMERICOR FUNDING, INC.
    9
   10
                              UNITED STATES DISTRICT COURT
   11
                            CENTRAL DISTRICT OF CALIFORNIA
   12
   13
        BUSINESS SOLUTIONS, LLC, a            Case No. 8:18-cv-01426
   14 Delaware limited liability company,
                                              FIRST AMENDED ANSWER BY
   15                      Plaintiff,         DEFENDANTS BANIR GANATRA,
                                              AMERICOR FUNDING, INC, AND
   16           v.                            ALLAN JABCZYNSKI; AND
                                              DEFENDANT AND
   17 BANIR GANATRA, an individual,           COUNTERCLAIMANT JABCZYNSKI’S
        ALLAN JABCZYNSKI, an                  FIRST AMENDED COUNTERCLAIM
   18 individual, AMERICOR FUNDING,
        INC., a Delaware corporation,
   19 BRANDREP, LLC, a Delaware
        limited liability company, and
   20 BRANDREP HOLDINGS, LLC, a
        Delaware limited liability company,
   21
                           Defendants.
   22
   23
                                              [Complaint filed August 10, 2018]
   24
   25
   26
   27
   28

        SMRH:489221932.6                                          AMENDED ANSWER AND
                                                                AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 2 of 33 Page ID #:903



    1                                      AMENDED ANSWER
    2
    3                      Defendants Banir Ganatra (“Ganatra”), Allan Jabczynski
    4 (“Jabczynski”) and Americor Funding, Inc. (“Americor”) (collectively, the
    5 “Americor Defendants”) hereby amend their answer to the Complaint filed by
    6 Plaintiff Business Solutions ("Plaintiff" or “Business Solutions”) by admitting,
    7 denying and alleging as follows:
    8
    9                                          COMPLAINT
   10                      1.    Unnumbered paragraph 1 of the Complaint consists of Plaintiff’s
   11 characterization as to the nature of the action, to which no response is required. To
   12 the extent a response may be deemed to be required, the Americor Defendants admit
   13 only that Plaintiff filed this action. Except to the extent the allegations in
   14 unnumbered paragraph 1 of the Complaint are specifically admitted, the Americor
   15 Defendants deny each and every remaining allegation contained therein.
   16
   17                      2.    In response to unnumbered paragraph 2 of the Complaint, the
   18 Americor Defendants admit that BrandRep, LLC and BrandRep Holdings, LLC (the
   19 “BrandRep Defendants”) filed a lawsuit against Deirdre Mammano (“Mammano”),
   20 Plaintiff and Mr. Chad Ruskey, among others, in the Chancery Court of the State of
   21 Delaware. Except to the extent the allegations in unnumbered paragraph 2 of the
   22 Complaint are specifically admitted, the Americor Defendants deny each and every
   23 remaining allegation contained therein.
   24
   25                      3.    In response to unnumbered paragraph 3, the Americor
   26 Defendants admit that Jabczynski applied for and was offered a job at Americor
   27 while he was employed by Plaintiff. Except to the extent the allegations in
   28
                                                      -1-
        SMRH:489221932.6                                                   AMENDED ANSWER AND
                                                                         AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 3 of 33 Page ID #:904



    1 unnumbered paragraph 3 of the Complaint are specifically admitted, the Americor
    2 Defendants deny each and every remaining allegation contained therein.
    3
    4                      4.   Unnumbered paragraph 4 of the Complaint consists of Plaintiff’s
    5 characterization as to the nature of the action, to which no response is required. To
    6 the extent a response may be deemed to be required, the Americor Defendants admit
    7 that Plaintiff filed this action, and seeks the relief it seeks. Except to the extent the
    8 allegations in unnumbered paragraph 4 of the Complaint are specifically admitted,
    9 the Americor Defendants deny each and every remaining allegation contained
   10 therein.
   11
   12                      5.   In response to paragraph 1, the Americor Defendants are without
   13 sufficient knowledge or information to form a belief as to the truth of such
   14 allegations, and on that basis deny each and every allegation contained therein.
   15
   16                      6.   In response to paragraph 2, the Americor Defendants deny all of
   17 the allegations contained therein.
   18
   19                      7.   In response to paragraph 3, the Americor Defendants admit all of
   20 the allegations contained therein.
   21
   22                      8.   In response to paragraph 4, the Americor Defendants deny all
   23 allegations contained therein.
   24
   25                      9.   In response to paragraph 5, the Americor Defendants admit that
   26 BrandRep Holdings, LLC is a Delaware limited liability company. Except to the
   27 extent the allegations in paragraph 5 of the Complaint are specifically admitted, the
   28 Americor Defendants deny each and every remaining allegation contained therein.
                                                     -2-
        SMRH:489221932.6                                                   AMENDED ANSWER AND
                                                                         AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 4 of 33 Page ID #:905



    1                      10.   In response to paragraph 6, the Americor Defendants admit all of
    2 the allegations contained therein.
    3
    4                      11.   In response to paragraph 7, the Americor Defendants respond
    5 that Plaintiff's allegations are legal conclusions for which no response is required.
    6 To the extent a response is required, the Americor Defendants deny each and every
    7 allegation contained in paragraph 7.
    8
    9                      12.   In response to paragraph 8, the Americor Defendants respond
   10 that Plaintiff's allegations are legal conclusions for which no response is required.
   11 To the extent a response is required, the Americor Defendants admit only that venue
   12 is proper in this Court. Except to the extent specifically admitted, the Americor
   13 Defendants deny the remaining allegations of paragraph 8.
   14
   15                      13.   In response to paragraph 9, the Americor Defendants respond
   16 that Plaintiff's allegations are legal conclusions for which no response is required.
   17 To the extent a response is required, the Americor Defendants admit that this Court
   18 has personal jurisdiction over Defendants, that Ganatra and Jabczynski reside within
   19 this Judicial District and that Americor and the BrandRep Defendants have a
   20 principal place of business within this Judicial District. Except to the extent
   21 specifically admitted, the Americor Defendants deny the remaining allegations of
   22 paragraph 9.
   23
   24                      14.   In response to paragraph 10, the Americor Defendants are
   25 without sufficient knowledge or information to form a belief as to the truth of such
   26 allegations, and on that basis deny each and every allegation contained therein.
   27
   28
                                                      -3-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 5 of 33 Page ID #:906



    1                      15.   In response to paragraph 11, the Americor Defendants are
    2 without sufficient knowledge or information to form a belief as to the truth of such
    3 allegations, and on that basis deny each and every allegation contained therein.
    4
    5                      16.   In response to paragraph 12, the Americor Defendants are
    6 without sufficient knowledge or information to form a belief as to the truth of such
    7 allegations, and on that basis deny each and every allegation contained therein.
    8
    9                      17.   In response to paragraph 13, the Americor Defendants are
   10 without sufficient knowledge or information to form a belief as to the truth of such
   11 allegations, and on that basis deny each and every allegation contained therein.
   12
   13                      18.   In response to paragraph 14, the Americor Defendants are
   14 without sufficient knowledge or information to form a belief as to the truth of such
   15 allegations, and on that basis deny each and every allegation contained therein.
   16
   17                      19.   In response to paragraph 15, the Americor Defendants are
   18 without sufficient knowledge or information to form a belief as to the truth of such
   19 allegations, and on that basis deny each and every allegation contained therein.
   20
   21                      20.   In response to paragraph 16, Jabczynski admits that he signed an
   22 Acknowledgment that Plaintiff provided him with an Employee Handbook. Except
   23 to the extent the allegations in paragraph 16 of the Complaint are specifically
   24 admitted by Jabczynski, he denies each and every remaining allegation contained
   25 therein. Americor and Ganatra are without sufficient knowledge or information to
   26 form a belief as to the truth of the allegations in paragraph 16, and on that basis deny
   27 each and every allegation contained therein.
   28
                                                      -4-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 6 of 33 Page ID #:907



    1                      21.   In response to paragraph 17, the Americor Defendants are
    2 without sufficient knowledge or information to form a belief as to the truth of such
    3 allegations, and on that basis deny each and every allegation contained therein.
    4
    5                      22.   In response to paragraph 18, the Americor Defendants are
    6 without sufficient knowledge or information to form a belief as to the truth of such
    7 allegations, and on that basis deny each and every allegation contained therein.
    8
    9                      23.   In response to paragraph 19, the Americor Defendants are
   10 without sufficient knowledge or information to form a belief as to the truth of such
   11 allegations, and on that basis deny each and every allegation contained therein.
   12
   13                      24.   In response to paragraph 20, Jabczynski admits that he was
   14 employed by Plaintiff dba Ad.IQ, from in or around November 2017 until July 5,
   15 2018, in an inside sales position, responsible for business development and online
   16 marketing strategy consulting. Jabczynski further admits that he signed his offer
   17 letter from Plaintiff upon accepting employment. Jabczynski is without sufficient
   18 knowledge or information to form a belief as to the truth of the remaining
   19 allegations in paragraph 20 and, therefore, except to the extent the allegations in
   20 paragraph 20 of the Complaint are specifically admitted by Jabczynski, he denies
   21 each and every remaining allegation contained therein. Americor and Ganatra are
   22 without sufficient knowledge or information to form a belief as to the truth of the
   23 allegations in paragraph 20, and on that basis deny each and every allegation
   24 contained therein.
   25
   26                      25.   In response to paragraph 21, Jabczynski admits that he had
   27 access to a customer relationship management software program at Business
   28 Solutions. Except to the extent the allegations in paragraph 21 of the Complaint are
                                                      -5-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 7 of 33 Page ID #:908



    1 specifically admitted by Jabczynski, he denies each and every remaining allegation
    2 contained therein. Americor and Ganatra are without sufficient knowledge or
    3 information to form a belief as to the truth of the allegations in paragraph 21, and on
    4 that basis deny each and every allegation contained therein.
    5
    6                      26.   In response to paragraph 22, the Americor Defendants admit that
    7 Jabczynski applied for employment with Americor. Except to the extent specifically
    8 admitted, the Americor Defendants deny the remaining allegations of paragraph 22.
    9
   10                      27.   In response to paragraph 23, Jabczynski admits that, while
   11 employed by Plaintiff, he accessed Business Solutions customer relationship
   12 management software program, and properly kept records of the commissions he
   13 had earned. Except to the extent the allegations in paragraph 23 of the Complaint
   14 are specifically admitted by Jabczynski, he denies each and every remaining
   15 allegation contained therein. Americor and Ganatra are without sufficient
   16 knowledge or information to form a belief as to the truth of the allegations in
   17 paragraph 23, and on that basis deny each and every allegation contained therein.
   18
   19                      28.   In response to paragraph 24, Jabczynski denies all of the
   20 allegations contained therein. Moreover, Ganatra and Americor are without
   21 sufficient knowledge or information to form a belief as to the truth of such
   22 allegations, and on that basis deny each and every allegation contained therein.
   23
   24                      29.   In response to paragraph 25, Jabczynski denies all of the
   25 allegations contained therein. Moreover, Ganatra and Americor are without
   26 sufficient knowledge or information to form a belief as to the truth of such
   27 allegations, and on that basis deny each and every allegation contained therein.
   28
                                                      -6-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 8 of 33 Page ID #:909



    1                      30.   In response to paragraph 26, the Americor Defendants deny all
    2 of the allegations contained therein.
    3
    4                      31.   In response to paragraph 27, the Americor Defendants respond
    5 that Plaintiff's allegations are legal conclusions for which no response is required.
    6 To the extent a response is required, the Americor Defendants deny all of the
    7 allegations contained therein.
    8
    9                                             COUNT I
   10            Misappropriation of Trade Secrets pursuant to 18 U.S.C. § 1836(b)
   11                                          (All Defendants)
   12                      32.   In response to paragraph 28, the Americor Defendants repeat
   13 each and every of their respective allegations, admissions and denials contained in
   14 paragraphs 1 through 31, and incorporate same by reference as though fully set forth
   15 herein.
   16
   17                      33.   In response to paragraph 29, the Americor Defendants state that
   18 this paragraph consists solely of legal propositions and conclusions for which no
   19 response is required. To the extent a response is required, the Americor Defendants
   20 deny each and every allegation of paragraph 29.
   21
   22                      34.   In response to paragraph 30, the Americor Defendants deny each
   23 and every allegation contained therein.
   24
   25                      35.   In response to paragraph 31, the Americor Defendants deny each
   26 and every allegation contained therein.
   27
   28
                                                      -7-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 9 of 33 Page ID #:910



    1                      36.   In response to paragraph 32, the Americor Defendants state that
    2 this paragraph consists solely of legal propositions and conclusions for which no
    3 response is required. To the extent a response is required, the Americor Defendants
    4 deny each and every allegation of paragraph 32.
    5
    6                      37.   In response to paragraph 33, the Americor Defendants state that
    7 this paragraph consists solely of legal propositions and conclusions for which no
    8 response is required. To the extent a response is required, the Americor Defendants
    9 deny each and every allegation of paragraph 33.
   10
   11                      38.   Paragraphs 34-39 are contained solely within Count II of the
   12 Complaint, which was dismissed with prejudice and, therefore, no response is
   13 required. To the extent a response is required, the Americor Defendants deny each
   14 and every allegation of paragraphs 34-39.
   15
   16                                            COUNT III
   17      Misappropriation of Trade Secret pursuant to California Civil Code § 3426
   18                                          (All Defendants)
   19                      39.   In response to paragraph 40, the Americor Defendants repeat
   20 each and every of their respective allegations, admissions and denials contained in
   21 paragraphs 1 through 37, and incorporate same by reference as though fully set forth
   22 herein.
   23
   24                      40.   In response to paragraph 41, the Americor Defendants deny each
   25 and every allegation contained therein.
   26
   27                      41.   In response to paragraph 42, the Americor Defendants state that
   28 this paragraph consists solely of legal propositions and conclusions for which no
                                                      -8-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 10 of 33 Page ID #:911



    1 response is required. To the extent a response is required, the Americor Defendants
    2 deny each and every allegation of paragraph 42.
    3
    4                      42.   In response to paragraph 43, the Americor Defendants deny each
    5 and every allegation contained therein.
    6
    7                      43.   In response to paragraph 44, the Americor Defendants deny each
    8 and every allegation contained therein.
    9
   10                      44.   In response to paragraph 45, the Americor Defendants state that
   11 this paragraph consists solely of legal propositions and conclusions for which no
   12 response is required. To the extent a response is required, the Americor Defendants
   13 deny each and every allegation of paragraph 45.
   14
   15                      45.   In response to paragraph 46, the Americor Defendants state that
   16 this paragraph consists solely of legal propositions and conclusions for which no
   17 response is required. To the extent a response is required, the Americor Defendants
   18 deny each and every allegation of paragraph 46.
   19
   20                      46.   Paragraphs 47-54 are contained solely within Count IV of the
   21 Complaint, which was dismissed with prejudice and, therefore, no response is
   22 required. To the extent a response is required, the Americor Defendants deny each
   23 and every allegation of paragraphs 47-54.
   24
   25
   26
   27
   28
                                                      -9-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 11 of 33 Page ID #:912



    1                                             COUNT V
    2                                    Breach of Written Contract
    3                                            (Jabczynski)
    4                      47.   In response to paragraph 55, Jabczynski repeats each and every
    5 allegation, admission and denial contained in paragraphs 1 through 46, and
    6 incorporates same by reference as though fully set forth herein.
    7
    8                      48.   In response to paragraph 56, Jabczynski admits that he signed his
    9 offer letter from Plaintiff upon accepting employment and that he signed an
   10 Acknowledgment that Plaintiff provided him with an Employee Handbook, but
   11 specifically denies that they are valid or enforceable. Except to the extent
   12 specifically admitted, Jabczynski denies the remaining allegations of paragraph 56.
   13
   14                      49.   In response to paragraph 57, Jabczynski states that this paragraph
   15 consists solely of legal propositions and conclusions for which no response is
   16 required. To the extent a response is required, Jabczynski denies each and every
   17 allegation of paragraph 57.
   18
   19                      50.   In response to paragraph 58, Jabczynski states that this paragraph
   20 consists solely of legal propositions and conclusions for which no response is
   21 required. To the extent a response is required, Jabczynski denies each and every
   22 allegation of paragraph 58.
   23
   24                      51.   In response to paragraph 59, Jabczynski denies each and every
   25 allegation of paragraph 59.
   26
   27                      52.   In response to paragraph 60, Jabczynski states that this paragraph
   28 consists solely of legal propositions and conclusions for which no response is
                                                      -10-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 12 of 33 Page ID #:913



    1 required. To the extent a response is required, Jabczynski denies each and every
    2 allegation of paragraph 60.
    3
    4                      53.   In response to paragraph 61, Jabczynski is without sufficient
    5 knowledge or information to form a belief as to the truth of such allegations, and on
    6 that basis deny each and every allegation contained therein.
    7
    8                      54.   Paragraphs 62-74 are contained solely within Counts VI and VII
    9 of the Complaint, which was dismissed with prejudice and, therefore, no response is
   10 required. To the extent a response is required, the Americor Defendants deny each
   11 and every allegation of paragraphs 62-74.
   12
   13                                            COUNT VIII
   14              Unfair Competition pursuant to Cal. Bus. & Prof. Code § 17200
   15                                          (All Defendants)
   16                      55.   In response to paragraph 75, the Americor Defendants repeat
   17 each and every of their respective allegations, admissions and denials contained in
   18 paragraphs 1 through 54, and incorporate same by reference as though fully set forth
   19 herein.
   20
   21                      56.   In response to paragraph 76, the Americor Defendants state that
   22 this paragraph consists solely of legal propositions and conclusions for which no
   23 response is required. Moreover, the Americor Defendants note that Plaintiff’s
   24 eighth cause of action cannot be based on Defendants’ alleged misappropriation of
   25 Plaintiff’s Trade Secrets in violation of 18 U.S.C. §1836 and California Civil Code §
   26 3426, as alleged in this allegation, pursuant to the Court’s January 7, 2019 Order,
   27 and, therefore, no response is required to said allegation in paragraph 76. To the
   28
                                                      -11-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 13 of 33 Page ID #:914



    1 extent a response is required, the Americor Defendants deny each and every
    2 allegation of paragraph 76.
    3
    4                      57.   In response to paragraph 77, the Americor Defendants state that
    5 this paragraph consists solely of legal propositions and conclusions for which no
    6 response is required. To the extent a response is required, the Americor Defendants
    7 deny each and every allegation of paragraph 77.
    8
    9                      58.   In response to paragraph 78, the Americor Defendants state that
   10 this paragraph consists solely of legal propositions and conclusions for which no
   11 response is required. To the extent a response is required, the Americor Defendants
   12 deny each and every allegation of paragraph 78.
   13
   14                      59.   Paragraphs 79-84 are contained solely within Count IX, which
   15 was dismissed with leave to amend, but for which Plaintiff did not file a timely
   16 amendment and, therefore, no response is required. Paragraphs 85-88 are contained
   17 solely within Count X of the Complaint, which was dismissed with prejudice and,
   18 therefore, no response is required. To the extent a response is required, the Americor
   19 Defendants deny each and every allegation of paragraphs 79-84 and 85-88.
   20
   21                                      PRAYER FOR RELIEF
   22                      60.   The Americor Defendants deny that Plaintiff is entitled to any
   23 form of relief and, based thereon, deny generally and specifically each and every
   24 allegation of Plaintiff's Prayer for Relief.
   25
   26
   27
   28
                                                      -12-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 14 of 33 Page ID #:915



    1                                   AFFIRMATIVE DEFENSES
    2                                FIRST AFFIRMATIVE DEFENSE
    3                                (Failure to State a Cause of Action)
    4                      61.   The Complaint, and each and every purported cause of action
    5 contained therein, fails to state facts sufficient to constitute a cause of action against
    6 the Americor Defendants.
    7
    8                              SECOND AFFIRMATIVE DEFENSE
    9                                              (Waiver)
   10                      62.   The Complaint, and each and every purported cause of action
   11 contained therein, is barred, in whole or in part, by the doctrine waiver by reason of
   12 the actions, acquiescence and course of conduct of Plaintiff, including, without
   13 limitation, Plaintiff’s failure to take reasonable actions to ensure privacy protections
   14 once its allegedly proprietary information was disclosed publicly.
   15
   16                               THIRD AFFIRMATIVE DEFENSE
   17                                               (Offset)
   18                      63.   Even if there were a basis for an award of money damages in this
   19 action, the Americor Defendants would be entitled to an offset against any such
   20 award in the amount of any damages the Americor Defendants have suffered by
   21 virtue of Plaintiff’s conduct, which, includes but is not limited to Plaintiff’s: (1)
   22 fraud against Jabczynski (as alleged in the Counterclaim); and (2) conduct resulting
   23 in damages to Ganatra, subject to proof.
   24
   25                              FOURTH AFFIRMATIVE DEFENSE
   26                                        (Lack Of Standing)
   27                      64.   Plaintiff lacks standing to assert any claim under Count VIII of
   28 for alleged Unfair Competition (Cal. Bus. & Prof. Code § 17200) because Plaintiff
                                                      -13-
        SMRH:489221932.6                                                      AMENDED ANSWER AND
                                                                            AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 15 of 33 Page ID #:916



    1 has not suffered an injury in fact and has not lost money or property as a result of
    2 any alleged non-trade secret conduct by the Americor Defendants.
    3
    4                                FIFTH AFFIRMATIVE DEFENSE
    5                                  (Void as Against Public Policy)
    6                      65.   The contract provisions that Plaintiff seeks to enforce against
    7 Jabczynski are void as against public policy to the extent that, among other things,
    8 they (1) violate Jabczynski’s Constitutional rights under the First Amendment, or (2)
    9 restrain Jabczynski from cooperating as a witness to Plaintiff’s trade secret
   10 violations and fraudulent conduct, or (3) violate the litigation privilege. To the
   11 extent the contract is voided, all causes of action that depend on that contract also
   12 fail.
   13
   14                                SIXTH AFFIRMATIVE DEFENSE
   15                                          (Unclean Hands)
   16                      66.   The Complaint and each of the causes of action asserted therein
   17 are barred by Plaintiff’s own unclean hands. Among other things, Plaintiff has
   18 engaged in theft, fraud, and other unfair practices to solicit and divert BrandRep’s
   19 customers and potential customers, including, through the improper copying,
   20 disclosure and use of the CRM Software or software based upon, or identical to,
   21 BrandRep’s CRM Software. Plaintiff also has engaged in fraud with respect to
   22 Jabczynski (as alleged in the Counterclaim), and fostered a culture of deceit among
   23 its employees.
   24
   25
   26
   27
   28
                                                      -14-
        SMRH:489221932.6                                                      AMENDED ANSWER AND
                                                                            AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 16 of 33 Page ID #:917



    1                               SEVENTH AFFIRMATIVE DEFENSE
    2                                        (Non-Commercial Use)
    3                      67.    Plaintiff’s claims are barred, in whole or in part, because the
    4 activity complained about constitutes non-commercial use, and, thus, is not
    5 actionable.
    6
    7                                EIGHTH AFFIRMATIVE DEFENSE
    8                                         (No Economic Value)
    9                      68.    Plaintiff’s claims are barred, in whole or in part, because the
   10 Americor Defendants did not derive any economic value from the information that
   11 allegedly was disclosed to it.
   12
   13                                 NINTH AFFIRMATIVE DEFENSE
   14                                     (No Entitlement to Damages)
   15                      69.    Plaintiff is not entitled to recover damages in connection with its
   16 claim under California Business & Professions Code § 17200 et seq.
   17
   18                                TENTH AFFIRMATIVE DEFENSE
   19                                   (No Entitlement to Restitution)
   20                      70.    Plaintiff is not entitled to recover restitution in connection with
   21 its claim under California Business & Professions Code § 17200 et seq.
   22
   23                              ELEVENTH AFFIRMATIVE DEFENSE
   24                            (Conduct Not Unfair, Unlawful, or Fraudulent)
   25                      71.    Plaintiff’s claims under California Business & Professions Code
   26 § 17200 et seq. are barred, in whole or in part, because the Americor Defendants’
   27 alleged conduct is not unfair, unlawful or fraudulent within the meaning of
   28 California Business & Professions Code § 17200 et seq.
                                                        -15-
        SMRH:489221932.6                                                        AMENDED ANSWER AND
                                                                              AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 17 of 33 Page ID #:918



    1                             TWELFTH AFFIRMATIVE DEFENSE
    2                                       (No Business Conduct)
    3                      72.   Plaintiff’s claims under California Business & Professions Code
    4 § 17200 et seq. are barred, in whole or in part, because the Americor Defendants’
    5 alleged conduct does not constitute “business conduct.”
    6
    7                            THIRTEENTH AFFIRMATIVE DEFENSE
    8                                            (Preemption)
    9                      73.   Plaintiff’s claims under California Business & Professions Code
   10 § 17200 et seq. are preempted by California Civil Code § 3426, et seq. to the extent
   11 they arise from the same nucleus of facts as the trade secret claims.
   12
   13                            FOURTEENTH AFFIRMATIVE DEFENSE
   14                 (The Americor Defendants Did Not Cause Injury Or Harm)
   15                      74.   Plaintiff’s claims are barred, in whole or in part, because to the
   16 extent Plaintiff suffered any injury, harm or incurred any damages as alleged in the
   17 Complaint, which the Americor Defendants deny, any such injury or damage was
   18 not caused by the Americor Defendants but, if anything, was caused and brought
   19 about by the acts, conduct or omissions of individuals or entities other than the
   20 Americor Defendants and, as such, any recovery herein should be precluded or
   21 diminished in proportion to the amount of fault attributable to such other individuals
   22 or entities.
   23
   24
   25
   26
   27
   28
                                                       -16-
        SMRH:489221932.6                                                       AMENDED ANSWER AND
                                                                             AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 18 of 33 Page ID #:919



    1                             FIFTEENTH AFFIRMATIVE DEFENSE
    2                                (Unavailability of Injunctive Relief)
    3                      75.   Plaintiff is not entitled to injunctive relief, because any injury to
    4 it is not immediate and irreparable, Plaintiff would have an adequate remedy at law,
    5 the balance of hardships favors no injunction and the public interest is best served
    6 by no injunction.
    7
    8                             SIXTEENTH AFFIRMATIVE DEFENSE
    9                                       (Speculative Damages)
   10                      76.   The Americor Defendants alleges that Plaintiff cannot recover
   11 any of the damages alleged in the Complaint to the extent such damages, if any, are
   12 too speculative to be recoverable.
   13
   14                            SEVENTEENTH AFFIRMATIVE DEFENSE
   15                                       (No Punitive Damages)
   16                      77.   To the extent Plaintiff seeks punitive damages, such claim does
   17 not meet the requirements for pleading a right to exemplary and punitive damages
   18 and, moreover, fails to meet the requirements of California law, violates the
   19 Americor Defendants’ due process rights protected by the U.S. and California
   20 Constitutions, and violates the U.S. Constitution's prohibition against excessive
   21 fines.
   22
   23                            EIGHTEENTH AFFIRMATIVE DEFENSE
   24                                    (Independent Development)
   25                      78.   Plaintiff’s claims for misappropriation of trade secrets under
   26 Federal and California law are barred as a result of the BrandRep Defendants’
   27 independent development of the alleged trade secrets at issue.
   28
                                                       -17-
        SMRH:489221932.6                                                        AMENDED ANSWER AND
                                                                              AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 19 of 33 Page ID #:920



    1                            NINETEENTH AFFIRMATIVE DEFENSE
    2                                         (Public Information)
    3                      79.    Plaintiff’s claims for misappropriation of trade secrets under
    4 Federal and California law are barred because Plaintiff’s alleged trade secrets are
    5 not non-public information.
    6
    7                             TWENTIETH AFFIRMATIVE DEFENSE
    8                                    (Failure to Maintain Secrecy)
    9                      80.    Plaintiff’s claims for misappropriation of trade secrets under
   10 Federal and California law are barred because Plaintiff failed to maintain the secrecy
   11 of the alleged trade secrets.
   12
   13                            TWENTY-FIRST AFFIRMATIVE DEFENSE
   14                                           (Illegal Contract)
   15                      81.    Plaintiff’s claim for breach of contract is barred because the
   16 alleged contract(s) are illegal pursuant to California Civil Code §§ 1608 and 1667
   17 in that they are contrary to good morals and impinge the public welfare by operating
   18 to forbid Jabczynski from disclosing Plaintiff’s wrongful conduct described in the
   19 Counterclaim.
   20
   21                        TWENTY-SECOND AFFIRMATIVE DEFENSE
   22                                    (Failure to Mitigate Damages)
   23                      82.    Plaintiff failed to take reasonable steps to mitigate its alleged
   24 damages.
   25
   26
   27
   28
                                                        -18-
        SMRH:489221932.6                                                        AMENDED ANSWER AND
                                                                              AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 20 of 33 Page ID #:921



    1                            TWENTY-THIRD AFFIRMATIVE DEFENSE
    2                                             (No Damages)
    3                      83.    Even in Plaintiff’s other allegations are true, Plaintiff did not
    4 suffer damages.
    5
    6                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
    7                                     (Void as Procured by Fraud)
    8                      84.    Plaintiff’s claim for breach of contract is barred because the
    9 alleged contract(s) are void as a result of being procured by fraud as alleged in the
   10 Counterclaim.
   11
   12                            TWENTY-FIFTH AFFIRMATIVE DEFENSE
   13                                        (Privilege/Justification)
   14                      85.    The Americor Defendants’ alleged conduct is protected from
   15 liability through the operation of various privileges and/or justification:
   16                             (a)   The litigation privilege protects the Americor Defendants’
   17 alleged use of any of Plaintiff’s claimed trade secret information in relation to the
   18 Delaware Court of Chancery action;
   19                             (b)   The manager’s privilege protects Banir’s alleged
   20 disclosure of any of Plaintiff’s claimed trade secret information to the BrandRep
   21 Defendants because of his status of a member of BrandRep’s board of directors; and
   22                             (c)   The Americor Defendants’ actions are otherwise justified
   23 because exposing Plaintiff’s fraud and misappropriation has a greater social value
   24 than insuring the stability of its contracts with Jabczynski or of the secrecy of its
   25 claimed trade secret information.
   26
   27
   28
                                                        -19-
        SMRH:489221932.6                                                        AMENDED ANSWER AND
                                                                              AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 21 of 33 Page ID #:922



    1                            TWENTY-SIXTH AFFIRMATIVE DEFENSE
    2                                  (Additional Affirmative Defenses)
    3                      86.    The Americor Defendants presently have insufficient knowledge
    4 or information on which to form a belief as to whether they may have additional
    5 affirmative defenses. The Americor Defendants reserve their right to file an
    6 amended answer asserting additional affirmative defenses in the event that discovery
    7 indicates that they are appropriate.
    8
    9                 PRAYER FOR RELIEF ON PLAINTIFF'S COMPLAINT
   10                      WHEREFORE, the Americor Defendants pray for judgment as follows:
   11
   12                      1.     That Plaintiff takes nothing by reason of the Complaint;
   13
   14                      2.     That the Complaint, and each and every purported claim for
   15 relief alleged therein, be dismissed with prejudice;
   16
   17                      3.     That the Americor Defendants be awarded their reasonable costs
   18 incurred herein; and
   19
   20                      4.     That the Americor Defendants be awarded their reasonable
   21 attorneys’ fees incurred herein; and
   22
   23                      For such other and further relief as this Court deems just and proper.
   24
   25
   26
   27
   28
                                                       -20-
        SMRH:489221932.6                                                      AMENDED ANSWER AND
                                                                            AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 22 of 33 Page ID #:923



    1                                 AMENDED COUNTERCLAIM
    2
    3                      Defendant and Counter-claimant Allan Jabczynski (“Jabczynski”)
    4 hereby amends his counterclaim and alleges against Plaintiff and Counter-defendant
    5 Business Solutions, LLC (“Business Solutions”) as follows:
    6
    7                      1.    Jabczynski seeks to recover damages, costs and attorneys’ fees as
    8 a result of Business Solutions’ fraud. Jabczynski also seeks a declaration from the
    9 Court that the various agreements Business Solutions alleges Jabczynski breached
   10 (the “Alleged Agreements”), which allegedly purport to bar Jabczynski from
   11 disclosing Business Solutions’ fraudulent business practices for use in litigation, are
   12 void because they: (1) were procured by Business Solutions’ fraud; (2) are illegal;
   13 and (3) are contrary to public policy.
   14
   15                                  JURISDICTION AND VENUE
   16
   17                      2.    This Court has subject matter jurisdiction over this matter
   18 through the supplemental jurisdiction provisions of 28 U.S.C. § 1367(a), because
   19 this Counterclaim forms part of the same case or controversy as the original claims
   20 brought by Business Solutions over which this Court has original jurisdiction. This
   21 Court also has subject matter jurisdiction over this matter under the Declaratory
   22 Judgment Act, 28 U.S.C. § 2201. It presents an actual case or controversy under
   23 Article III of the United States Constitution and serves the essential purpose of
   24 clarifying and settling the legal rights at issue.
   25
   26                      3.    Venue in this Court is proper under 28 U.S.C. ¶ 1391 because
   27 Business Solutions does business and is subject to personal jurisdiction in this
   28 District, Business Solutions consented to venue in this District, and a substantial part
                                                      -21-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 23 of 33 Page ID #:924



    1 of the events or omissions giving rise to Jabczynski’s claims occurred in this
    2 District.
    3
    4                                            PARTIES
    5
    6                      4.   Counter-claimant Jabczynski is an individual residing in Garden
    7 Grove, California.
    8
    9                      5.   Counter-defendant Business Solutions is a limited liability
   10 company allegedly organized under the laws of the state of Delaware, with its
   11 principal place of business allegedly located in Costa Mesa, California.
   12
   13                                  GENERAL ALLEGATIONS
   14
   15                      6.   In or around the first week of November 2017, Jabczynski
   16 applied for several jobs that he found on Indeed.com. The job posting by Business
   17 Solutions did not state the business’ name. However, within a day or two of
   18 applying, Jabczynski was contacted telephonically regarding his application by
   19 Jeffrey Barela, the sales training manager of Business Solutions. Mr. Barela was
   20 initially very illusive on the phone, he asked Jabczynski some basic questions,
   21 whether he enjoyed talking to people, how his interpersonal skills were, and told
   22 Jabczynski that he was hiring for a company named Ad.IQ. At the end of that phone
   23 call, Jabczynski was asked to come in to interview in person.
   24
   25                      7.   On November 7, 2017, Jabczynski met in-person with Mr. Barela
   26 and Mike Nordin, the sales department manager of Business Solutions, at Business
   27 Solutions’ Costa Mesa office. During this second, in-person interview, Jabczynski
   28 was provided more details regarding the proposed job, including that he would hold
                                                     -22-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 24 of 33 Page ID #:925



    1 an inside sales position and would be selling search engine optimization and related
    2 internet marketing products to small and mid-sized businesses. Prior to leaving,
    3 Jabczynski was told that he would receive an offer letter and other paperwork that
    4 same evening.
    5
    6                      8.    And, indeed, on the evening of November 7, 2017, Jabczynski
    7 received an offer of employment from Ad.IQ (“Offer Letter”), which he accepted.
    8 The Offer Letter was disclosed prior to any employment relationship and without
    9 any confidentiality agreement, and it freely disclosed the commission rate and
   10 compensation that was being offered to Jabczynski.
   11
   12                      9.    On November 8, 2017, Jabczynski began work for Business
   13 Solutions. It was only then that Jabczynski was informed that the true corporate
   14 name of Ad.IQ was Business Solutions, LLC, when he was provided with a Notice
   15 to Employee of the true legal name and address of his employer along with other
   16 paperwork, as required by California Labor Code Section 2810.5. During his
   17 employment, Jabczynski worked exclusively from Business Solutions’ Costa Mesa
   18 address.
   19
   20                      10.   Jabczynski’s first five days of employment consisted of training,
   21 under Mr. Barela. As part of this training, Mr. Barela instructed Jabczynski to
   22 falsely represent to third parties that Ad.IQ was based out of Las Vegas, Nevada,
   23 instead of Costa Mesa, where he was working and where it was actually located.
   24 During this training, Mr. Barela also informed Jabczynski of the names of Business
   25 Solutions’ competitors, including BrandRep, LLC (“BrandRep”).
   26
   27                      11.   In performing his job, Jabczynski utilized a customer
   28 relationship management platform. The customer relationship management
                                                      -23-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 25 of 33 Page ID #:926



    1 platform provided Jabczynski with names of companies, from among the millions of
    2 small and mid-sized business in North America, that he should contact to offer
    3 Business Solutions’ services (“Leads”).
    4
    5                      12.   During the entirety of Jabczynski’s employment, Jabczynski did
    6 not know that Business Solutions was utilizing an improper, illegal and illicit copy
    7 and/or version of a customer relationship management software program (“CRM
    8 Software”) that rightfully was owned, to the exclusion of all others, by BrandRep.
    9 During the entirety of Jabczynski’s employment, Jabczynski also did not know that,
   10 not only was Business Solutions improperly, illegally and illicitly using a version of
   11 BrandRep’s CRM Software, but that, he is informed and believes, many of its Leads
   12 apparently were obtained through its use of “bots” that were surreptitiously and
   13 illegally placed within BrandRep’s version of the CRM Software.
   14
   15                      13.   After he had been working at Business Solutions for a month or
   16 two, in or around December 2017 or January 2018, Jabczynski became aware that
   17 some of the veteran sales employees of Business Solutions, including Bibhor “Bob”
   18 Upreti and Josh Montelongo, were able to switch between the customer relationship
   19 management platform for Ad.IQ and a customer relationship management platform
   20 for BeRanked, to which Jabczynski did not have access. Jabczynski knew from his
   21 prior job searches, that BeRanked had been in the same industry as Ad.IQ, and upon
   22 inquiring as to why they were able to switch back and forth between the two
   23 different customer relationship management platforms, Mr. Upreti and Mr.
   24 Montelongo informed Jabczynski that Business Solutions changed its dba from
   25 BeRanked to Ad.IQ as a result of a lawsuit, but that they had access to look up leads
   26 that they had followed-up on when Business Solutions was still operating as
   27 BeRanked. Shortly after speaking with Mr. Upreti and Mr. Montelongo, Mr. Nordin
   28 instructed Jabczynski not to post such information on social media or otherwise,
                                                     -24-
        SMRH:489221932.6                                                   AMENDED ANSWER AND
                                                                         AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 26 of 33 Page ID #:927



    1 including a specific directive not to change his employer information on social
    2 media profiles.
    3
    4                      14.   In February 2018, a man who identified himself as Ron Gomez,
    5 but who Jabczynski was later made aware was named Ronald Ruskey, instructed
    6 Jabczynski, and the entire sales floor that unnamed “outside forces” were trying to
    7 take down Business Solutions, but that they were not at fault and Business Solutions
    8 would not be sued.
    9
   10                      15.   Thereafter, in February or March 2018, Mr. Nordin instructed
   11 Jabczynski, and the entire the sales floor, that each time he closed a sale to a
   12 customer who has previously been contacted by BrandRep, or anytime anyone
   13 contacted him regarding BrandRep or mentioned BrandRep, he was to send an email
   14 to a specific email address at Ad.IQ with the customer’s information. This in-
   15 person speech was followed up with an email blast to the sales team reiterating that
   16 anything related to BrandRep needed to be sent to Ms. Deirdre Mammano, the Chief
   17 Executive Officer of Business Solutions. Jabczynski was never told to send such an
   18 email for any other customers or competitors and was never told why such an email
   19 needed to be sent.
   20
   21                      16.   Finally, in May or June 2018, Mr. Nordin and Ms. Mammano
   22 instructed Jabczynski, and the entire sales floor, to conceal the fact that Business
   23 Solutions dba Ad.IQ was in the business of selling search engine optimization, and
   24 instead to lie to third parties by saying that Ad.IQ was solely in the business of
   25 “Social Media Marketing.” It was around this time that Mr. Jabczynski began
   26 seeking employment elsewhere.
   27
   28
                                                     -25-
        SMRH:489221932.6                                                   AMENDED ANSWER AND
                                                                         AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 27 of 33 Page ID #:928



    1                      17.   As detailed above, Jabczynski became aware of Business
    2 Solutions’ fraudulent business practices, all of which were concealed from him
    3 when he executed the Alleged Agreements, slowly over his tenure at Business
    4 Solutions. But, Jabczynski did not become aware of the full extent of Business
    5 Solutions fraudulent business practices until after he had ceased his employment at
    6 Business Solutions, and had begun his new job with Defendant Americor Funding,
    7 Inc. (“Americor”). Specifically, when, after he had begun work at Americor,
    8 Defendant Banir Ganatra showed him BrandRep’s customer relationship
    9 management platform and explained that Mr. Chad Ruskey and he had sold the
   10 rights to the CRM Software to the new owners of BrandRep. In response, Mr.
   11 Jabczynski agreed to submit an affidavit in support of BrandRep’s lawsuit in the
   12 Delaware Court of Chancery, acknowledging Business Solutions’ use of a nearly
   13 identical customer relationship management platform, detailing his knowledge of
   14 Business Solutions’ other fraudulent business practices and explaining his
   15 experience working within Business Solutions’ culture of deceit.
   16
   17                      18.   If Jabczynski had been aware of Business Solutions’ fraudulent
   18 business practices and culture of deceit, as detailed in Paragraphs 10 through 16, at
   19 the time that he executed the Alleged Agreements he would not have executed the
   20 Alleged Agreements and thereby purportedly obligated himself to conceal said
   21 fraudulent business practices and refrain from exposing said fraudulent business
   22 practices to the public, the Delaware Court of Chancery or in any other litigation.
   23
   24                                   FIRST CAUSE OF ACTION
   25                                      (Fraud—Concealment)
   26
   27                      19.   Jabczynski incorporates by this reference the allegations
   28 contained in paragraphs 1 through 18, inclusive, as though set forth in full.
                                                      -26-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 28 of 33 Page ID #:929



    1                      20.   During Jabczynski’s interview process, which occurred both
    2 telephonically and in-person in the first week of November 2017, and in the Offer
    3 Letter, Business Solutions freely disclosed, without any confidentiality agreement,
    4 various details regarding the position Jabczynski was being offered and the job he
    5 would be asked to perform should he accept it, including, without limitation, the
    6 position he would hold, the type of work Business Solutions was engaged in, and the
    7 amount of his proposed compensation and commission rate. However, Business
    8 Solutions intentionally failed to disclose the below material adverse facts, among
    9 other things, which were at that time known only to Business Solutions:
   10
   11                            a)    that Business Solutions was improperly and illegally
   12 utilizing a copy and/or version of BrandRep’s CRM Software and/or Data to run its
   13 business;
   14
   15                            b)    that Business Solutions was improperly and illegally
   16 diverting customers from BrandRep through the use of “bots” placed within
   17 BrandRep’s version of its CRM Software;
   18
   19                            c)    that Business Solutions wanted him to lie to customers by
   20 saying that Business Solutions was based in Las Vegas, Nevada when, in fact, it was
   21 based out of Costa Mesa where he worked;
   22
   23                            d)    that Business Solutions wanted him to conceal the fact that
   24 Business Solutions changed its dba from BeRanked to Ad.IQ, and to not post such
   25 information on social media or otherwise, including the specific directive not to
   26 change his employer information on social media profiles;
   27
   28
                                                     -27-
        SMRH:489221932.6                                                    AMENDED ANSWER AND
                                                                          AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 29 of 33 Page ID #:930



    1                            e)    that Business Solutions wanted him to conceal the fact that
    2 Business Solutions dba Ad.IQ was in the business of selling search engine
    3 optimization but, rather, to lie to third parties by saying that Ad.IQ was in the
    4 business of “Social Media Marketing”; and
    5
    6                            f)    that Business Solutions had a culture of deceit.
    7
    8                      21.   Jabczynski did not know any of the facts set forth above at the
    9 time he executed the Alleged Agreements, and he could not have otherwise
   10 discovered them.
   11
   12                      22.   Business Solutions intended to deceive Jabczynski by failing to
   13 disclose and concealing the facts set forth above.
   14
   15                      23.   If Business Solutions had disclosed the facts set forth above,
   16 Jabczynski would not have executed the Alleged Agreements and thereby
   17 purportedly obligated himself to conceal said fraudulent business practices and
   18 refrain from exposing said fraudulent business practices to the public, the Delaware
   19 Court of Chancery or in any other litigation.
   20
   21                      24.   Jabczynski has suffered economic damages as a result of
   22 Business Solutions’ fraud, in an amount to be proven at trial. Jabczysnki has also
   23 suffered emotional distress because he reasonably relied on Business Solutions’
   24 failure to disclose the true nature of its business and its deceitful practices, and was
   25 instead improperly induced into working for a dishonest company and then sued for
   26 exposing Business Solutions’ fraudulent business practices, as alleged above.
   27 Further, the Alleged Agreements should be rescinded due to Business Solutions’
   28 fraudulent conduct.
                                                      -28-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 30 of 33 Page ID #:931



    1                      25.   Business Solutions’ concealment was a substantial factor in
    2 causing Jabczynski’s damages. Jabczynski has suffered damages as a result of
    3 Business Solutions’ conduct.
    4
    5                      26.   Business Solutions conduct was intentional and undertaken with
    6 malice, fraud and oppression. As a result, Jabczynski is entitled to an award of
    7 exemplary and punitive damages according to proof at trial.
    8
    9                                  SECOND CAUSE OF ACTION
   10                            (Declaratory Relief—28 U.S.C. Section 2201)
   11
   12                      27.   Jabczynski incorporates by this reference the allegations
   13 contained in paragraphs 1 through 26, inclusive, as though set forth in full.
   14
   15                      28.   An actual controversy has arisen and now exists between
   16 Jabczynski, on the one hand, and Business Solutions, on the other hand, concerning
   17 their respective rights and duties relating to the Alleged Agreements. Jabczynski, by
   18 way of this Counterclaim, unilaterally rescinds those Alleged Agreements as having
   19 been procured by fraud, illegal and contrary to public policy.
   20
   21                      29.   Business Solutions denies that the Alleged Agreements were
   22 procured through fraud, are illegal or are contrary to public policy, and, thus, that
   23 they are properly rescinded by Jabczynski.
   24
   25                      30.   The Alleged Agreements were procured by fraud as alleged in
   26 detail above. Moreover, the Alleged Agreements are illegal pursuant to California
   27 Civil Code Sections 1608 and 1667 in that by operating to forbid Jabczynski from
   28 disclosing Business Solutions’ fraudulent business practices they are contrary to
                                                      -29-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 31 of 33 Page ID #:932



    1 good morals and impinge the public welfare. Business Solutions’ attempt to use the
    2 Alleged Agreements’ to silence a witness to Business Solutions’ improper and
    3 fraudulent conduct violates Jabczynski’s First Amendment rights and thus is also
    4 contrary to public policy.
    5
    6                      31.   A determination of the enforceability of the alleged agreements
    7 is necessary and proper at this time to avoid further prejudice to Jabczynski.
    8
    9                      32.   Jabczynski desires a judicial determination as to the
   10 enforceability of the Alleged Agreements against him, and specifically requests that
   11 this Court declare the Alleged Agreements are rescinded and void ab initio.
   12
   13                                      PRAYER FOR RELIEF
   14
   15                      WHEREFORE, Counter-claimant Jabczynski prays that judgment be
   16 entered in this action against Counter-defendant Business Solutions as follows:
   17
   18                      (1)   for special and general damages according to proof;
   19
   20                      (2)   for compensatory damages against Counter-defendant Business
   21 Solutions to be proven at trial;
   22
   23                      (3)   for punitive damages;
   24
   25                      (4)   for a declaration that the various agreements Counter-defendant
   26 Business Solutions alleges Counter-plaintiff Jabczynski and it entered into in the
   27 Complaint (the Alleged Agreements) are void ab initio as a result of Counter-
   28
                                                      -30-
        SMRH:489221932.6                                                     AMENDED ANSWER AND
                                                                           AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 32 of 33 Page ID #:933



    1 defendant Business Solutions’ fraud, as well as because they are illegal and contrary
    2 to public policy;
    3
    4                      (5)   for enforcement of Jabczynski’s rescission of the Alleged
    5 Agreements and his consequential damages related thereto;
    6
    7                      (6)   for reimbursement of all expenses and costs of suit, including
    8 reasonable attorneys’ fees and costs, court costs, and prejudgment interest, against
    9 Counter-defendant Business Solutions; and
   10
   11                      (7)   for all other relief this Court deems to be fair, just, reasonable
   12 and appropriate.
   13
   14 Dated: March 11, 2019
   15                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   16
   17                                        By                   s/ James M. Burgess
   18                                                             JAMES M. BURGESS
   19                                                        Attorneys for Defendants
   20                                               BANIR GANATRA, ALLAN JABCZYNSKI
                                                      and AMERICOR FUNDING, INC. and
   21                                                Counter-Claimant ALLAN JABCZYNSKI
   22
   23
   24
   25
   26
   27
   28
                                                       -31-
        SMRH:489221932.6                                                       AMENDED ANSWER AND
                                                                             AMENDED COUNTERCLAIM
Case 8:18-cv-01426-DOC-KES Document 67 Filed 03/11/19 Page 33 of 33 Page ID #:934



    1                                   DEMAND FOR JURY TRIAL
    2
    3                      Counterplaintiff Jabczynski demands a jury trial on all issues so triable.
    4
    5 Dated: March 11, 2019
    6                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    7
    8                                        By                  s/ James M. Burgess
    9                                                            JAMES M. BURGESS
   10                                                        Attorneys for Defendants
   11                                               BANIR GANATRA, ALLAN JABCZYNSKI
                                                      and AMERICOR FUNDING, INC. and
   12                                                Counter-Claimant ALLAN JABCZYNSKI
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       -32-
        SMRH:489221932.6                                                       AMENDED ANSWER AND
                                                                             AMENDED COUNTERCLAIM
